Title: To Thomas Jefferson from Thomas Branagan, 17 November 1805
From: Branagan, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philadelphia Nov. 17: 1805
                  
                  I take the liberty to Send you a Copy of avenia, and I am truly sorry, for your Sake, that it is So inacurat: but such as it is I send to you, well convinced that You will be naturally inclined to make allowances for local imperfections. I was really astonished at your Condiscention in anwering my Letter to you, Per Dr. Logan. my gratitude for the Same I Can Scarce find Words Sufficiently sonerous to express any thing like adulation I despise. Yet I would refer You to my “notes Explanatory & missaleneous” Page 331 for my sentiments respecting yourself All I can at present Say is to ardently wish and pray for your real happiness Sperutual and Temporall and refer you to a sentiment of Christ’s full of Matter to Wit What does it profit a man to gain the Whole World and lose his own Soul. I never expect to See you in this world but will undoubtedly See You in the resurection and I hope to See you there happy etternally happy. Adieu my dear Sir and that you may act officially and Sperutually as you would wish You had done when you Come to die is the Sincere wish & prayr of your humbel ob Servant with veneration admiration esteem & Respect
                  
                     Thos Branagan 
                     
                  
                  
                     
                        in  deeds as well as words
                     NB though few performances but What is of english manufactory are in any respect encoureged hire I am happy to inform you that my Works have met with much encouragemet in consequence of which I have met with Some-essential friend amongst which our Governer Bloomfield of Trenton near which I am to remove next Wednesday to keep a small school you can direct any Comunicators You think proper to him for me I will be glad to have an oppertunity to prove my esteem for you
                  
               